DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/20/2019 and 06/15/2021 are being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bulkead” in claims 4 and 12, the “block fixed to… the floor” in claim 6, “the second magnetic surface mounted to at least one of the floor of the overhead compartment and a step of the stairway” in claim 8 as well as the “handle capable of accommodating a hand of the user” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 6, lines 2-4, recites the limitation “the lever arm configured to drive the pivoting from the undeployed position to the deployed position by engaging with at least one block” rendering the claim vague and indefinite. It is unclear as to exactly how the lever arm is configured to drive the pivoting since the pivoting a not recited as structure but rather a type of motion of the closure panel. Furthermore, per the applicant’s disclosure the lever arm is guiding the pivotal movement of the closure panel until the closure panel is in contact with the block, such that the closure panel is now considered in a fully deployed position. Therefore, the driving of the closure panel is separate from and does not depend on the block. It is suggested that the limitation in lines 2-4 to be rewritten to convey what is being perfume per the applicant’s disclosure. Furthermore, there is insufficient antecedent basis for the limitation “the pivoting” in line 3 of claim. Similarly, Claim 7 is unclear for the same reasons. 
7.	Claim 9 recites the limitation “the user” in line 3. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesselink et al. (US 20130015293 A1), hereainfter “Wesselink”.
10.	Regarding Claim 10, Wesselink discloses a stair closure mechanism (Wesselink Abstract, para. [0046]; a stair closure mechanism as summarized in FIGS. 1A-3), comprising:
 substantially vertical door (100) configured for at least partially separating a main cabin of an aircraft from an overhead compartment (300) located above the main cabin (para. [0002]-[0005]) and a stairway (108) connecting the main cabin to the overhead compartment (FIGS. 1A-1C), the door having (100) at least a closed state and an open state (FIGS. 1A-1C); and 
a closure panel (para. [0046]; closure panel 103) mounted to the door (100) and extending perpendicular thereto (FIGS. 2A-4), the closure panel (103) substantially coplanar with a floor (para. [0046]; floor 107 as seen in FIGS. 2A-2C) of the overhead compartment (300) and configured to separate the stairway and the overhead compartment when the door is in the closed state (paras. [0050]-[0051]; closure panel 103 configured to separate stairway 108 and compartment 300 when door 100 is in a closed state as seen in FIGS. 1A, 2A and 4).
11.	Regarding Claim 12, Wesselink disclose the stair closure mechanism of claim 10, wherein: 
	the closure panel (103) includes at one extension (paras. [0046] and [0049]; extension 101 as seen in FIG. 4) configured for transferring a load borne by the closure panel to a bulkhead (paras. [0009], [0024]; the floor 103 serving as a continuation to floor 107 of compartment 300 once loaded with passengers serves as a load bearing structure such that extension 101 by association to closure panel 103 must transfer load to a bulkhead 111), the bulkhead (111) adjacent to (FIGS. 1-4) at least one of the stairway (108) and the overhead compartment (300)

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1 and 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papke (US 20110233333 A1), in view of Neugebauer (US 20020078855 A1). 
Regarding Claim 1, Papke discloses a stair closure mechanism, (Abstract, para. [0007], [0011] and [0032]; stair closure mechanism as summarized in FIGS. 12-13), comprising:
	a substantially vertical door (86) configured for at least partially separating a main cabin of an aircraft (main cabin as seen in FIGS. 1-2) from an overhead compartment (para. [0027]; overhead compartment 42) located above the main cabin (FIG. 3) and a stairway (para. [0030]; stairway 74 as seen in FIGS. 3. 9 and 12-13) connecting the main cabin to the overhead compartment (FIGS. 2-3), the door having at least a closed state and an open state (paras. [0011] and [0032]; door 86 having a close state and open state such that door 86 can removable cover an entry to stairway 74); and 
a closure panel pivotably mounted to the door (paras. [0011] and [0032]; portion of door 86 which is capable of folding down and attached to door 86 achieving a closure panel), the closure panel having an undeployed state substantially parallel to the door and a deployed state coplanar with a floor of the overhead compartment (paras. [0011] and [0032]; the closure of door 86 in an undeployed state being parallel to door 86 and when deployed the closure panel being coplanar with a floor of compartment 42 defined as a useable common area floor space of compartment 42), the closure panel to pivot from the undeployed position to the deployed position in response to the transition of the door from the open state to the closed state (the equivalent structure provides for the equivalent function; therefore, the closure panel folding (i.e. pivoting) relative to the door 86 extends the common floor area of compartment 42 in response to the door being closed). 
Papke is silent regarding the closure panel configured to mechanically pivot. 
Neugebauer disclose a stair closure mechanism (Neugebauer Abstract, paras. [0019]-[0023] and FIG. 3) comprising a closure panel to mechanically pivot from the undeployed position to the deployed position (paras. [0019]-[0023]; closure panel 5 to mechanically pivot via hinges 15 and unlocking latch 8 from an undeployed position to the deployed position as seen in FIG. 3).

15.	Regarding Claim 3, modified Papke discloses the stair closure mechanism of claim 1, wherein:
	the closure panel includes at least one pin configured to secure the door in the closed state when the closure panel bears a load by engaging with a corresponding slot in the floor (Neugebauer para. [0019]-[0023]; the equivalent structure provides for the equivalent function, the closure panel 5 includes at least one locking latch 8 configured to secure door 1 in a closed state when closure panel bears a load by engaging with a corresponding locking latch 7 on a floor proximate to and leading to stairway 4) of the overhead compartment (floor of the overhead compartment 42 proximate to stairway 74 as disclosed by Papke seen in FIG. 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as substitution of functional equivalent to substitute the locking latch and unlocking latch with a connection mechanism such as a pin and a slot, since a simple substitution for a known element would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1730, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing so is to provide a mechanically simple, securable and removable connection such as a pin and slot which allows the closure panel to be seamlessly connected to the floor of the overhead compartment when the closure panel is in a deployed state and in doing so allowing the door to remain closed while the closure panel is in a load bearing state as such preventing an inadvertent opening of the door.

.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papke (US 20110233333 A1) and Neugebauer (US 20020078855 A1) as applied to Claim 1 above, and further in view of Movsesian et al. (US 20190241247 A1), hereinafter “Movsesian”.
17.	Regarding Claim 2, modified Papke disclose the stair closure mechanism of claim 1. 
Modified Papke is silent regarding perforations. 
Movsesian discloses an aircraft door (Movsesian Abstract, para. [0037] and FIG. 1) comprising an array of perforations in a spaced apart relationship (para, [0037]; perforations 141 as seen in FIG. 3), the array of perforations configured to permit airflow through the door (para. [0037]; perforations 141 configured to permit airflow through the door 101, perforations (i.e. openings) by definition allow air to pass through the perforations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Papke as taught by Movsesian such that the closure panel includes an array of perforations to permit airflow through the closure panel. In doing so, a feed of airflow to an overhead compartment of an aircraft optimizes the user experience of personnel in the overhead compartment during flight as well as permitting the feed of airflow to the compartment in response to a decompression of the aircraft (Movsesian para. [0037]).

18.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papke (US 20110233333 A1) and Neugebauer (US 20020078855 A1) as applied to Claim 1 above, and further in view of Kunst (US 5070794 A). 
19.	Regarding Claim 4, modified Papke discloses the stair closure mechanism of claim 1.
	Modified Papke is silent regarding at least one extension of the closure panel. 
	Kunst disclose a vehicle door (Kunst Abstract and FIG. 1) comprising a closure panel includes at least one extension configured for transferring a load borne of the closure panel to a floor (c. 1, ln. 7-28, c. 1, ln. 37-58, c. 2, ln. 59 - c. 3, ln. 7; closure panel 12 includes an extension such as a portion extending from panel 12 and abutting a floor adjacent to a stairway as seen in FIG. 2, closure panel 12 which accommodates passengers leaving a vehicle exerts a load onto panel 12 during use such that the load experienced by panel 12 is transferred and distributed along the entire panel including the extension in which abuts the floor as such the extension is configured for transferring a load borne of the panel 12 to the floor).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Papke to use the arrangement of Kunst, as a known extension of a closure panel for the purpose of optimizing load distribution along a floor of an overhead compartment inside an aircraft.

20.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papke (US 20110233333 A1) and Neugebauer (US 20020078855 A1) as applied to Claim 1 above, and further in view of Slimak et al. (US 20100307060 A1), hereinafter “Slimak”. 
21.	Regarding Claim 9, modified Papke discloses the stair closure mechanism of claim 1.  
	Modified Papke is silent regarding at least one handle. 
	Slimak discloses a door (Slimak Abstract and FIG. 1) comprising a closure panel includes at least one handle capable of accommodating a hand of the user (para. [0027]; handle 56 of closure panel 22 capable of accommodating a hand of a user as seen in FIG. 2), the handle configured to allow the user to manually pivot the closure panel from the deployed position to the undeployed positon (para. [0027] handle 56 configured for manual pivoting of panel 22 from deployed position to an undeployed position as summarized in FIGS. 3-11).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Papke as taught by Slimak such that the . 

22.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesselink et al. (US 20130015293 A1), in view of Movsesian et al. (US 20190241247 A1), hereinafter “Movsesian”.
23.	Regarding Claim 11, Wesselink discloses the stair closure mechanism of claim 10. 
Wesselink is silent regarding perforations. 
Movsesian discloses an aircraft door (Movsesian Abstract, para. [0037] and FIG. 1) comprising an array of perforations in a spaced apart relationship (para. [0037]; perforations 141 as seen in FIG. 3), the array of perforations configured to permit airflow through the door (para. [0037]; perforations 141 configured to permit airflow through the door 101, perforations (i.e. openings) by definition allow air to pass through the perforations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wesselink as taught by Movsesian such that the closure panel includes an array of perforations to permit airflow through the closure panel. In doing so, a feed of airflow to an overhead compartment of an aircraft optimizes the user experience of personnel in the overhead compartment during flight as well as permitting the feed of airflow to the compartment in response to a decompression of the aircraft (Movsesian para. [0037]).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections. 
Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Brittain (US 2190694 A), Miller et al. (US 0995889 A), Dunderdale (US 1239892 A), Swanson et al. (US 1443057 A), Heyerdahl (US 2522674 A), Beezhold (US 2546626 A), Rizk (US 20010025585 A1), Brunooghe (US 6401629 B1), Sprenger et al. (US 5395075 A), Lewandowski (US 6739100 B1), Rizk (Us 6263804 B1), Roth (Us 3724396 A), Guering et al. (US 20100301163 A1) and Guering et al. (Us 20120193472 A1) disclose stair closure mechanisms using closure panels. 
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642